DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/26/2021 has been entered.

Status of the Claims
This action is in response to papers filed 04/26/2021 in which claims 13-33 were canceled; and claims 1, 4-8, 10 and 12 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-12 and 34-36 are under examination.




Withdrawn Rejections
The rejection of claim(s) 1-7, 9, 11, 12 and 34-36 under 35 U.S.C. 102 (a)(1) or 102(a)(2) as being anticipated by Kharbanda et al (WO 2017/079403 A2; Published date: 11 May 2017; Filing date: 3 November 2016), is withdrawn, in view of the Pre-Brief Appeal Conference Decision dated 02/25/2021.
The rejection of claims 1-9, 11, 12 and 34-36 under 35 U.S.C. 103 as being unpatentable over Kharbanda et al (WO 2017/079403 A2; Published date: 11 May 2017; Filing date: 3 November 2016), is withdrawn, in view of the Pre-Brief Appeal Conference Decision dated 02/25/2021.
The rejection of claims 1-7, 9-12 and 34-36 under 35 U.S.C. 103 as being unpatentable over Kharbanda et al (WO 2017/079403 A2; Published date: 11 May 2017; Filing date: 3 November 2016), and further in view of Ray et al (Myeloma: Pathophysiology and Pre-clinical Studies, excluding Therapy, Oral and Poster Abstracts: 6 December 2015), is withdrawn, in view of the Pre-Brief Appeal Conference Decision dated 02/25/2021.

Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (10 December 2015; US 2015/0353676 A1) in view of Ali et al (1 December 2011; US 2011/0294717 A2).
Regarding claim 1, Singh teaches a composition comprising polymeric nanoparticles comprising PLA-PEG-PPG-PEG tetrablock copolymer, and a therapeutic 
However, Singh does not teach bortezomib of claim 1.
Regarding the bortezomib of claim 1, Ali teaches a composition comprising polymeric nanoparticles comprising amphiphilic block copolymers having a hydrophilic portion and a hydrophobic portion, and a chemotherapeutic agent or combination of more than one chemotherapeutic agents including bortezomib ([0003]-[0005], [0041], [0067], [0069], [0070]; claims 1, 23 and 24). Ali teaches the nanoparticles include about 5 to about 30 weight percent chemotherapeutic agent ([0044]).
It would have been obvious to one of ordinary skill in the art to incorporate bortezomib as the chemotherapeutic agent/anti-cancer agent peptide in the polymeric nanoparticles comprising PLA-PEG-PPG-PEG tetrablock copolymer of Singh, per guidance from Ali, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ali teaches that bortezomib can be incorporated as the chemotherapeutic agent/anti-cancer agent in polymeric nanoparticles amphiphilic block copolymers having a hydrophilic portion and a hydrophobic portion such as a four blocks copolymer, and PLA-PEG-PPG-PEG 
It would also have been obvious to one of ordinary skill in the art to routinely optimize the concentration of bortezomib in the polymeric nanoparticles to 10-20% of the weight of the polymeric nanoparticles, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Ali teaches the nanoparticles can be optimize to include about 5 to about 30 weight percent chemotherapeutic agent such bortezomib, and Singh provided further guidance to optimize the active agent (therapeutic agent) in the nanocarrier system of PLA-PEG-PPG-PEG to 2-20% by weight of the nanoparticles, and particularly the therapeutic agent can be added to the polymeric solution in the weight range of 10-20% weight of the polymer, as this nanocarrier system of PLA-PEG-PPG-PEG help to achieve single and low dose drug delivery coupled with reduced toxicity. Thus, an ordinary artisan provided the guidance from the prior art would have looked to formulating the bortezomib in the polymeric nanoparticles containing PLA-PEG-PPG-
Regarding claim 2, Singh teaches the PLA-PEG-PPG-PEG tetrablock copolymer is formed from chemical conjugation of PEG-PPG-PEG tri-block copolymer with PLA ([005]-[0058]; [0178]).
Regarding claim 3-5, Singh teaches the molecular weight of PLA is in the range of about 4,000 g/mol (Daltons)  to 90,000 g/mol, and particularly 60,000 g/mol ([0006]-[0014],  [0110] and [0119]).
Regarding claims 6-7, Singh teaches the molecular weight of PEG-PPG-PEG is about 4,000 g/mol (Daltons) to 15,000 g/mol, and particularly 14,600 g/mol ([0006]-[0014],  [0110] and [0119]).
Regarding claim 8, Singh teaches the molecular weight of PLA is in the range of about 4,000 g/mol (Daltons) to 90,000 g/mol ([0006]-[0014]). Singh teaches the molecular weight of PEG-PPG-PEG is about 4,000 g/mol (Daltons) to 15,000 g/mol 
Regarding claims 9 and 10, Singh and Ali teaches the polymeric nanoparticles can deliver combination of drugs (Singh: [0103]; Ali: [0087]), and Ali teaches that bortezomib can be used with trastuzumab (herceptin) or bevacizumab (avastin) as the combination of drugs for polymer nanoparticles (Ali: [0087]).

Regarding claim 12, Singh teaches the polymeric nanoparticles further contains a targeting moiety attached to the outside of the polymeric nanoparticles ([0021], [0101] and [0138]).
Regarding claim 34, Singh teaches the polymeric nanoparticles encapsulate the chemotherapeutic/anti-cancer agent ([0015], [0084], [0134], [0140] and [0141]).
Regarding claims 35 and 36, Singh teaches the polymeric nanoparticles provide a slow and sustained release of the drug, as well as, provide a low dose drug delivery system coupled with reduced toxicity ([0084], [0085], [0132], [0143], [0206]). Thus, it would have been reasonably obvious that the incorporation of bortezomib as taught by Ali as the chemotherapeutic agent encapsulated in the polymeric nanoparticles comprising PLA-PEG-PPG-PEG tetrablock copolymer of Singh would implicitly provide release of bortezomib from the polymeric nanoparticles in a slow and sustained manner, as well as, provide an IC50 < 20 nM for reduction in proliferation of MCF-7 breast cancer cells in vitro, as claimed. This is because Singh teaches structurally the same polymeric nanoparticles comprising PLA-PEG-PPG-PEG tetrablock copolymer as that of the claimed invention and thus, [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Applicant argues neither Singh nor Ali teaches or suggests the bortezomib in the composition is 10-20% of the weight of the polymeric nanoparticles in the composition. Applicant further reiterate the previously provided evidence of unexpected properties to rebut prima facie case of obviousness. (Remarks, page 5).

In response, the Examiner disagrees. It is first reiterated that Applicant’s arguments and evidence of unexpected properties were previously found unpersuasive and insufficient to obviate the pending 103 rejection over the combined teachings Singh 
As for the bortezomib in the composition is 10-20% of the weight of the polymeric nanoparticles in the composition as amended in claim 1, as discussed above in the pending 103 rejection (see pages 4-7 of this office action), Ali teaches the nanoparticles can be optimize to include about 5 to about 30 weight percent chemotherapeutic agent such bortezomib (Ali: [0044]), and Singh provided further guidance to optimize the active agent (therapeutic agent) in the nanocarrier system of PLA-PEG-PPG-PEG to 2-20% by weight of the nanoparticles, and particularly the therapeutic agent can be added to the polymeric solution in the weight range of 10-20% weight of the polymer, as this nanocarrier system of PLA-PEG-PPG-PEG help to achieve single and low dose drug delivery coupled with reduced toxicity (Singh: [0132] and [0142]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to formulating the bortezomib in the polymeric nanoparticles containing PLA-PEG-PPG-PEG to a concentration in the range of 10-20% weight of the polymeric nanoparticles so as to reduce the drug dose requirement and frequency of therapeutics, thereby enhancing internal loading in the polymeric nanoparticles with a prolonged activity of the loaded therapeutic agent without hampering the total loading capacity of the nanoparticle, which leads to an effective delivery of highly potential therapeutics per Singh ([0132]). As such, it would have been customary for an artisan of ordinary skill to determine the optimal aspect wt% bortezomib in the polymeric nanoparticles to achieve the desired single and low dose drug delivery coupled with reduced toxicity. 

However, it is again reiterated that Applicant’s alleged evidence of unexpected properties of slow and sustained release of bortezomib were previously rendered as an expected result from the teachings of the cited prior art. As discussed on pages 18-21 of the Final Rejection dated 08/07/2020, Fig. 6A of Singh appeared to show substantially the same slow and sustained release pattern as Fig. 11 of Applicant’s specification. 
Below are snapshots of Fig. 11 of Applicant’s specification and Fig. 6A of Singh:

    PNG
    media_image1.png
    349
    310
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    342
    476
    media_image2.png
    Greyscale


As one can see above from the Figures, at day 10 of Figure 11 the cumulative release is about 60%, which is similar to day 10 of Figure 6A, showing a cumulative release of 60%. Thus, this is further evidence that Applicant’s alleged improved properties of slow and sustained release of bortezomib from the nanoparticles is truly not unexpected, but rather expected when using the same polymeric nanoparticles containing PLA-PEG-PPG-PEG tetra block copolymer for encapsulating the drug.
The Courts have stated "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989). 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.10092617 in view of Singh et al (US 2015/0353676) and Ali et al (US 2011/0294717).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘617 significantly overlap with the subject matter of the instant claims i.e., polymeric nanoparticles comprising PLA-PEG-PPG-PEG tetra block copolymer. 
The difference between the Patent and the instant application is the chemotherapeutic agent. However, it would have been obvious to incorporate bortezomib as the chemotherapeutic agent in the polymeric nanoparticles of Patent and optimize the concentration of chemotherapeutical agent such as bortezomib to a concentration of 10-20% per guidance from Ali and Singh (Ali: [0003]-[0005], [0041], [0044], [0067], [0069], [0070]; claims 1, 23 and 24; Singh: abstract; [0002], [0004], [0006]-[0014], [0021], [0037]-[0049], [0055]-[0058], [0104]-[0105], [0107]-[0120], [0131], [0132], [0134]-[0135], [0142] and [0167]; claims 1 and 12-14). Particularly, Singh teaches the nanoparticles help to achieve single and low dose drug delivery coupled with reduced toxicity, and the weight percentage of the active agent (therapeutic agent) to the nanocarrier system of PLA-PEG-PPG-PEG ranges from 2-20% to the nanoparticles, and particularly the therapeutic agent is added to the polymeric solution in the weight range of 10-20% weight of the polymer (Singh: [0132] and [0142]); and Ali teaches the nanoparticles include about 5 to about 30 weight percent chemotherapeutic agent such as bortezomib (Ali: [0044]).
.

Claims 1-12 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9, 10, 13 and 17-19 of copending Application No. 15773392 in view of Singh et al (US 2015/0353676) and Ali et al (US 2011/0294717). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘392 significantly overlap with the subject matter of the instant claims i.e., a composition comprising polymeric nanoparticles comprising PLA-PEG-PPG-PEG tetra block copolymer and a chemotherapeutic agent such as bortezomib. 
The differences between the copending application ‘392 and the instant application are the concentration of bortezomib and the additional peptide comprising NuBCP-9 or peptide comprising MUC1 in the composition of the copending application ‘392. However, it would have been obvious to include NuBCP-9 or MUC1 in the composition of instant application or optimize the concentration of bortezomib in the copending application ‘392 to 10-20% of the weight of the polymeric nanoparticles in the composition per guidance from Singh and Ali (Ali: [0003]-[0005], [0041], [0044], [0067], [0069], [0070]; claims 1, 23 and 24; Singh: abstract; [0002], [0004], [0006]-[0014], [0018], [0021], [0037]-[0049], [0055]-[0058], [0104]-[0105], [0107]-[0120], [0131], [0132], [0134]-[0135], [0142]-[0143] and [0167]; claims 1 and 12-14). Particularly, Singh 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 15773392 in view of Singh and Ali.
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-10, 12-15 and 26 of copending Application No. 16117303 in view of Singh et al (US 2015/0353676) and Ali et al (US 2011/0294717). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘303 significantly overlap with the subject matter of the instant claims i.e., polymeric nanoparticles comprising PLA-PEG-PPG-PEG tetra block copolymer. 
The difference between the copending application ‘303 and the instant application is the chemotherapeutic agent. However, it would have been obvious to incorporate bortezomib as the chemotherapeutic agent in the polymeric nanoparticles of 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 16117303 in view of Singh and Ali.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Applicant argues that neither Singh nor Ali teaches or suggests the bortezomib in the composition is 10-20% of the weight of the polymeric nanoparticles in the composition (Remarks, pages 5-6).


As such, for at least the reason discussed above, the Examiner maintains the position that the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No.10092617 and copending Applications No(s). 15773392 and 16117303 in view of Singh and Ali.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOAN T PHAN/Primary Examiner, Art Unit 1613